Citation Nr: 0837268	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  95-34 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to initial disability rating higher than 10 
percent for chronic schizophrenia, undifferentiated type with 
paranoid features.




ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1991 and May 
1992.

This appeal to the Board of Veterans' Appeals (Board) is from 
a December 1994 rating decision by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which granted service connection for 
schizophrenia, undifferentiated type with paranoid features, 
and assigned an initial 10 percent disability rating 
retroactively effective from November 20, 1992.  The RO also 
determined that, effective November 24, 1992, the veteran was 
entitled to a temporary total (i.e., 100 percent) rating for 
his schizophrenia under the provisions of 38 C.F.R. § 4.29 
("paragraph 29") because he had been hospitalized for 
more than 21 days for treatment of this condition.  And as of 
January 1, 1993, his 10 percent rating resumed.  He appealed 
the initial 10 percent rating.  See Fenderson v. West, 12 
Vet. App. 119 (1999) (indicating that when the veteran timely 
appeals an initial rating, VA must consider whether his 
rating should be "staged" to compensate him for times since 
the effective date of his award when his disability may have 
been more severe than at others).

The Board has twice remanded this case for further 
development and consideration, initially in January 1997 and 
again in November 2003.  Unfortunately, however, there has 
not been compliance with the Board's remand directives.  
Therefore, regrettably, the Board must once again remand this 
case to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


REMAND

In the prior January 1997 and November 2003 remands, the 
Board requested that the veteran be scheduled for a VA 
psychiatric examination to determine the extent and severity 
of his service-connected schizophrenia - including insofar 
as the symptoms that are specifically attributable to this 
condition (as opposed to those attributable to his 
polysubstance dependence (on opiates, cannabis, and 
cocaine)), and whether medication is required to control the 
schizophrenia symptoms.

After failing to show up for a June 2004 mental status 
evaluation, the veteran reported for an August 2007 VA 
psychiatric examination.  The designated examiner referred 
him for substance-abuse screening to address the Board's 
concerns over just how much of his symptoms are attributable 
to the service-connected schizophrenia versus those related 
to his polysubstance abuse disorder.  Unfortunately, after 
reviewing the results of that testing, the VA psychiatric 
examiner indicated in October 2007 that "the symptoms of 
polysubstance (opiates, cannabis, cocaine) dependence 
overshadow any other psychiatric symptom the veteran might be 
exhibiting at the present time."  So the examiner said he 
"...cannot resolve this issue without resort to mere 
speculation."

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that when a claimant has both service-connected and 
nonservice-connected disabilities, the Board must attempt to 
discern the effects of each disability and, where such 
distinction is not possible, resolve all reasonable doubt in 
the claimant's favor and attribute such effects to the 
service-connected disability.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998).

That said, Section 8052 of the Omnibus Budget Reconciliation 
Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 
1388, 1388-91, prohibits, effective for claims, as here, 
filed after October 31, 1990, payment of compensation for 
disability that is a result of a veteran's alcohol or drug 
abuse.

Further, Section 8052 also amended 38 U.S.C.A. § 105(a) to 
provide that, with respect to claims filed after October 31, 
1990, as in this case, an injury or disease incurred during 
active service will not be deemed to have been incurred in 
line of duty if the injury or disease was a result of the 
person's own willful misconduct, including abuse of alcohol 
or drugs.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 
3.301(d).  VA's General Counsel has confirmed that direct 
service connection for a disability that is a result of a 
claimant's abuse of alcohol or drugs is precluded for 
purposes of all VA benefits for claims filed after October 
31, 1990.  See VA O.G.C. Prec. Op. No. 7-99 (June 9, 1999); 
VA O.G.C. Prec. Op. No. 2-98 (Feb. 10, 1998).

Also, in Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), 
the U. S. Court of Appeals for the Federal Circuit (Federal 
Circuit Court) held that compensation could not be awarded 
pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 105(a) either 
for a primary alcohol abuse disability incurred during 
service or for any secondary disability (such as cirrhosis of 
the liver) that resulted from primary alcohol abuse during 
service.  Id., at 1376.  The Federal Circuit Court in Allen 
held that there can be service connection for compensation 
for an alcohol or drug abuse disability acquired as secondary 
to, or as a symptom of, a service-connected disability.  
But the Federal Circuit Court indicated that veterans could 
only recover if they can "adequately establish that their 
alcohol or drug abuse disability is secondary to or is caused 
by their primary service-connected disorder."  Allen at 1381.  
The Federal Circuit Court further stated that such 
compensation would only result "where there is clear medical 
evidence establishing that the alcohol or drug abuse 
disability is indeed caused by a veteran's primary service-
connected disability, and where the alcohol or drug abuse 
disability is not due to willful wrongdoing."  Allen at 1381.  
The Federal Circuit Court went on to indicate, however, that 
like the primary alcohol abuse disability, a secondary 
disability arising from a primary alcohol disability is not 
compensable because it, too, is a "result of the veteran's 
own...abuse of alcohol or drugs".  Allen v. Principi, 237 
F.3d 1368 (Fed. Cir. 2001).

Here, because the VA compensation examiner did not comment in 
October 2007, despite the Board's remand request for this 
opinion, it remains unclear whether the veteran's history of 
drug abuse is part and parcel of (i.e., secondary to) 
his service-connected schizophrenia - see 38 C.F.R. 
§ 3.310(a) and (b), or, instead, a separate and distinct 
condition, the resulting impairment of which cannot be used 
to increase the rating for his service-connected 
schizophrenia.  Consequently, the October 2007 examination 
report is inadequate for rating purposes and does not comply 
with the Board's November 2003 remand directive.  See Stegall 
v. West, 11 Vet. App. 268, 270 (1998) (holding that a veteran 
is entitled to compliance with the Board's remand directives, 
as a matter of law).  The veteran, therefore, needs to be 
reexamined to obtain this necessary medical opinion.  See 
Caffrey v. West, 6 Vet. App. 377 (1994).



Accordingly, this case is again REMANDED for the following 
development and consideration:

1.  Have the veteran undergo another VA 
psychiatric evaluation to determine the 
current severity and manifestations of 
his schizophrenia under the applicable 
rating criteria.  Conduct all testing and 
evaluation needed to make this 
determination.  The claims file must be 
made available to the examiner for a 
review of the veteran's pertinent medical 
and other history.  The examiner should 
be provided a full copy of this remand, 
and he or she is asked to indicate that 
he or she has reviewed the claims file.  

a.  It is absolutely imperative that the 
examiner indicate what specific symptoms 
are attributable to the service-connected 
schizophrenia, as opposed to those 
referable to any other condition, 
especially the veteran's nonservice-
connected polysubstance abuse (opiates, 
cannabis, and cocaine).  If, instead, it 
is determined that his polysubtance abuse 
disorder is part and parcel of (i.e., 
proximately due to, the result of, or 
chronically aggravated by) his service-
connected schizophrenia, then this must 
be expressly indicated too.  It is also 
important that the examiner discuss the 
rationale of the opinion, whether 
favorable or unfavorable.

b.  The examiner must assign an Axis V 
diagnosis (Global Assessment of 
Functioning (GAF) score), consistent with 
the American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders, and explain what the 
assigned score means.  

c.  The examiner also should comment on 
the veteran's current level of social and 
occupational impairment due to his 
schizophrenia - including the impact it 
has on his ability to work.  

2.  Then readjudicate the claim in light 
of the additional evidence.  If the claim 
is not granted to the veteran's 
satisfaction, send him and his 
representative a Supplemental Statement 
of the Case and give them an opportunity 
to respond to it before returning the 
file to the Board for further appellate 
review.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



